                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

DENISE SULLENS,                         )
                                        )
              Plaintiff,                )
                                        )
               v.                       )       No. 4:18CV670HEA
                                        )
ANDREW M. SAUL                         )
Commissioner of Social Security ,      )
                                        )
               Defendant.               )

                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court, pursuant to the Social Security Act (“the

Act”), 42 U.S.C. §§ 405(g), 1383(c)(3), authorizing judicial review of the final

decision of the Commissioner of Social Security denying Plaintiff’s Title II

application for Disability Insurance Benefits, and Supplemental Security Income

under Title XVI. For the reasons discussed below, the Commissioner's decision is

affirmed.

      Plaintiff applied for Disability Insurance Benefits under Title II of the Social

Security Act (Act), and for Supplemental Security Income under Title XVI. In a

decision dated May 11, 2016 Plaintiff was notified that medical improvement had

been made and her benefits would terminate. On May 24, 2016, Plaintiff filed a

Request for Reconsideration–Disability Cessation. On October26, 2016, Defendant
issued its Notice of Reconsideration upholding the previous decision. On

November 7, 2016, Plaintiff filed a Request for Hearing by Administrative Law

Judge (ALJ). After a hearing, the ALJ issued an unfavorable decision dated June

27, 2017. On August 18, 2017, Plaintiff filed a Request for Review of Hearing

Decision/Order with the Appeals Council. Finally on March 1, 2018, the Appeals

Council denied Plaintiff’s request for review. Thus, the decision of Appeals

Council stands as the final decision.

      The hearing by the ALJ, which is the subject of this review, occurred on

April 21, 2017. The hearing was conducted by ALJ Robert G. O’Blennis. Plaintiff

appeared in person and with counsel. Also in appearance was Delores Elgar

Gonzalez, a Vocational Expert.

      Plaintiff was born on September 11, 1971. She was 45 years old on the date

of the hearing. As of the date of the hearing Plaintiff resided with her boyfriend

and his 9 year old son.

      Plaintiff testified that she suffers from considerable nerve pain and

discomfort in her legs and diabetes. Plaintiff also talked about experiencing

neuropathy in her feet. She testified that the medications help but not significantly

and that what seems to be beneficial is having her feet in warm water. She noted

that at some point she experienced pain in both legs from the waist down. Plaintiff

appeared with a long list of medications including gabapentin, oxycodone,


                                          2
Percocet, ondansetron (Zofran), Vitamin D, Buspar, ropinirole, atorvastatin,

Flexeril, Toprol XL, Effexor XR, Demadex, potassium chloride, nitroglycerin,

Dovonex, Reglan, Cardizem CZ, Prilisec, Cozaar, and Macrobid. She notes she is

now physically disabled. Plaintiff asserted she was disabled due to physical

limitations.

      She testified she can only lift about ten pounds. As to her level of activity

she stated she needs to sit down about every hour, but is most comfortable while

lying on her side. She suggested that has caused bursitis in her hips. As a

consequence it alleviates the pain in her back but causes discomfort in her hips.

      Next, the Vocational Expert, Delores Elgar, testified without objection.

Elgar testified as to the past work of Plaintiff based upon a review of the records.

Elgar noted that a floral designer was light skilled and a floral salesperson was

light, semi-skilled. Elgar then testified as to a proper hypothetical which assumed

the past work of Plaintiff with specific limitations of: only lifting ten pounds

occasionally and frequently; can stand and/or walk about two out of eight hours

and sit six out of eight with normal breaks; could occasionally climb ramps and

stairs, never climb ladders, ropes or scaffolds; never work at unprotected/

dangerous height or around unprotected or dangerous machinery; avoid jobs

involving whole body vibration; avoid ambulating on unimproved terrain; and

could occasionally stoop, crawl, kneel, and crouch; avoid concentrated exposure to


                                           3
extreme cold. Upon further inquiry the ALJ added an additional limitation of

simple repetitive work that did not require close interaction with the public. The

vocational expert observed there were a number of jobs in the economy for that

skill level of sedentary unskilled.

      The ALJ added an additional limitation that the individual may have a

medical condition that might require the person to miss work two or more days per

month or could show up for work but at least once a week would have to show up

late. The vocational expert then noted that all competitive jobs would be obviated.

These conclusions and opinions by Delores Elgar Gonzalez were noted in the

record as consistent with the DOT.

      Accordingly, the ALJ held, on June 27, 2017, that Plaintiff’s disability ended

on May 10, 2016 and has not become disabled again. Since that date the Plaintiff

has not had an impairment, or combination of impairments, which met or

medically equaled the severity of an impairment listed in 20 C.F.R. Part 404,

Subpart P, appendix 1. Consequently, the ALJ found that Plaintiff was not

disabled.

      On August 1, 2018, the Social Security Appeals Council denied Plaintiff’s

request for review. Plaintiff has exhausted her administrative remedies, and the

decision of the ALJ stands as the final decision of the Commissioner subject to

judicial review.


                                          4
                              Statement of the Issues

       Generally the issues in a Social Security case are whether the final decision

of the Commissioner is consistent with the Social Security Act, regulations, and

applicable case law, and whether the findings of fact are supported by substantial

evidence on the record as a whole. The issues here are whether the ALJ properly

evaluated the record, whether the ALJ properly formulated Plaintiff’s RFC, and

whether the ALJ properly relied on vocational-expert testimony regarding

available jobs Plaintiff could perform. As explained below, the Court has

considered the entirety of the record in this matter. The court concludes the

decision of the Commissioner is supported by substantial evidence and will be

affirmed.

                      Standard for Determining Disability

      The applicable standard of review is limited to a determination of whether

the decision is supported by substantial evidence on the record as a whole. See

Milam v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015). Substantial evidence is less

than preponderance, but enough that a reasonable mind might accept as adequate to

support the Commissioner’s conclusion. See id.

       The Court must consider evidence that both supports and detracts from the

Commissioner’s decision but cannot reverse the decision because substantial

evidence also exists in the record that would have supported a contrary outcome, or


                                          5
because it would have decided the case differently. See Andrews v. Colvin, 791

F.3d 923, 928 (8th Cir. 2015). If the Court finds that the evidence supports two

inconsistent positions and one of those positions represents the Commissioner’s

findings, the Court must affirm the Commissioner’s decision. Wright v. Colvin,

789 F.3d 847, 852 (8th Cir. 2015). The Eighth Circuit has stated that “[w]e defer

heavily to the findings and conclusions of the Social Security Administration.”

Id. (quoting Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010)).

     The Social Security Act defines as disabled a person who is “unable to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(A); see also Hurd v. Astrue, 621 F.3d 734, 738

(8th Cir.2010). The impairment must be “of such severity that [the claimant] is not

only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists

in the national economy, regardless of whether such work exists in the immediate

area in which he lives, or whether a specific job vacancy exists for him, or whether

he would be hired if he applied for work.” 42 U.S.C. § 1382c(a)(3)(B).

      Because a claimant’s “continued entitlement to [disability] benefits must be

reviewed periodically,” 20 C.F.R. § 404.1594(a), as in the instance of the Plaintiff,


                                          6
an eight-step regulatory framework is used to determine whether an individual

claimant qualifies for disability benefits. 20 C.F.R. § 404.1594(f)(1)-(8).

       At Step One, the ALJ determines whether the claimant is currently engaging

in “substantial gainful activity.” If so and any applicable trial work period has been

completed, then he is no longer disabled. 20 C.F.R. §404.1594(f)(1). At Step Two,

the ALJ determines whether the claimant has an impairment or combination of

impairments which meets or medically equals the criteria of an impairment listed

in 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. If so then the disability

continues pursuant to 20 C. F.R. 404.1594(f)(2).

      At Step Three, the ALJ evaluates whether medical improvement has

occurred. For this purpose medical improvement is any decrease in medical

severity of the impairments as established by improvement in symptoms, signs

and/or laboratory findings. If there is improvement the analysis goes to set four. If

not, then the analysis proceeds to step five.

      At Step Four, the ALJ must assess whether medical improvement is related

to the ability to work. Medical improvement is related to the ability to work if it

results in an increase in the claimant’s capacity to perform basic work activities. If

so, then the ALJ proceeds to step six with the analysis. At Step Five, the ALJ must

determine if there is an exception to medical improvement. Two groups of

exceptions exist. If one of the first group exceptions applies, the analysis proceeds


                                           7
to the next step. If one of the second group exceptions applies, the disability ends.

If none apply, then the disability continues.

      At Step Six, the ALJ must determine whether all the claimant's current

impairments in combination are severe (20 CFR 404.1594(f)(6)). If all current

impairments in combination do not significantly limit the claimant's ability to do

basic work activities, the claimant is no longer disabled. If they do, the analysis

proceeds to the next step. At Step Seven, the ALJ must assess the claimant's

residual functional capacity based on the current impairments and determine if she

can perform past relevant work (20 CFR 404.1594(f)(7)). If the claimant has the

capacity to perform past relevant work, her disability has ended. If not, the

analysis proceeds to the final step.

      At Step Eight, the ALJ must determine whether other work exists that the

claimant can perform, given her residual functional capacity and considering her

age, education, and past work experience (20 CFR 404.1594(f)(8)). If the claimant

can perform other work, she is no longer disabled. If the claimant cannot perform

other work, her disability continues. Although the claimant generally continues to

have the burden of proving disability at this step, a limited burden shifting

requirement of going forward with the evidence lays with the Social Security

Administration. In order to support a finding that an individual is not disabled at

this step, the Social Security Administration has the burden of providing evidence


                                           8
that demonstrates that other work exists in significant numbers in the national

economy that the claimant can do, given the residual functional capacity, age,

education, and work experience.

                               Decision of the ALJ

      In a decision dated June 27, 2017, the ALJ determined that Plaintiff was

notdisabled under the Social Security Act. The ALJ acknowledged that the

administrative framework required an eight-step, sequential process in evaluating

Plaintiff's claim. At Step One the ALJ concluded that Plaintiff had not engaged in

any substantial gainful activity through the date of the decision. At Step Two, the

ALJ found Plaintiff had, since May 10, 2016, the following medically

determinable impairments of diabetes mellitus with severe sensory neuropathy in

both lower extremities, mild coronary artery disease (CAD) with a history of LAD

stenting, and obesity as her current impairments. The ALJ noted there were

conditions which, were non-severe impairments, that did not significantly limit her

for a continuous period. These conditions included hypertension, GERD, restless

leg syndrome, low back pain cervalgia, sciatica, fibromyalgia, headaches, a small

hiatal hernia, psoriasis, gastoparesis, and kidney stones. At Step Three, the ALJ

found that medical improvement had occurred May 10, 2016.

     At Step Four the ALJ concluded since May 10, 2016, the impairment present

at the time of the CPD had decreased in medical severity to the point where the


                                          9
Plaintiff has had the residual functional capacity to do a full range of work at all

exertional levels. Furthermore, the ALJ concluded the Plaintiff’s medical

improvement is related to the ability to work because it resulted in an increase in

the claimant's residual functional capacity (20 C.F.R. 404.1594(c)(3)(ii)). At Step

Five, the ALJ found Plaintiff’s severe impairments were: diabetes mellitus with

severe sensory neuropathy in both lower extremities, mild coronary artery disease

(CAD) with a history of LAD stenting, and obesity. At Step Six, the ALJ found

Plaintiff had the residual functional capacity (RFC) to “perform sedentary work as

defined in 20 CFR 404.1567(a) except she can occasionally climb ramps and stairs

but should avoid climbing ladders, ropes, and scaffolds. She must avoid

unprotected heights, dangerous machinery, whole body vibration, ambulating on

unimproved terrain, and concentrated exposure to extreme cold. She is limited to

occasional stooping, crawling, crouching and kneeling.” At Step Seven the ALJ

found the Plaintiff had the residual functional capacity to perform sedentary work

as defined in 20 CFR 404.1567(a) except she can occasionally climb ramps and

stairs but should avoid climbing ladders, ropes, and scaffolds. She must avoid

unprotected heights, dangerous machinery, whole body vibration, ambulating on

unimproved terrain, and concentrated exposure to extreme cold. She is limited to

occasional stooping, crawling, crouching, and kneeling. Plaintiff did not have any

past relevant work. At Step Eight the ALJ found there are jobs that exist in


                                          10
significant numbers in the national economy the Plaintiff can perform. The ALJ

finally concluded Plaintiff’s disability ended on May 10, 2016 and she has not

become disabled again.

                                      Discussion

A. Did The ALJ Properly Evaluate the Record/Credibility of The Plaintiff?

     Plaintiff asserts that the ALJ did not properly evaluate or weigh her credibility

and the record. Plaintiff alleged pain in her back, cervical, thoracic and lumbar as

well as burning pain in her bilateral feet/legs and chest pain. She testified that she

needed to sit down every hour and that the most comfortable position for her was

laying on her side, but she had developed bursitis in both hips as a result of doing

so. She also consistently reported back and neck pain to her doctors.

      Plaintiff suggests there is ample support in the record of her physical

conditions and circumstances which the ALJ failed to note, consider, or weigh in

support of her claim. It is well-settled that in evaluating the credibility of a

claimant’s subjective pain complaints, the ALJ must consider the claimant’s work

history; daily activities; duration, frequency, and intensity of pain; dosage,

effectiveness and side effects of medications; precipitating and aggravating factors;

and functional restrictions. Kelley v. Callahan, 133 F.3d 583, 588 (8thCir. 1998),

citing Polaski v. Heckler, 739 F.2d 1320, 1322 (8thCir. 1984). When rejecting a

claimant’s pain complaints, the ALJ “must make an express credibility


                                           11
determination detailing reasons for discrediting the testimony, must set forth the

inconsistencies, and must discuss the Polaski factors. Id., citing Cline v.

Sullivan,939 F.2d 560, 565 (8thCir. 1991). See Ghant, 930 F.2d, at 637.

      Here, the objective medical evidence failed to support Plaintiff’s claims; her

noncompliance with suggested treatment; indications that medication was helpful,

when she did comply; Plaintiff’s activities of daily living; and other inconsistencies

that further undermined her allegations of disabling impairment all supported, as

substantial evidence, the decision of the ALJ. As to her diabetes the objective

evidence in the record viewed by the ALJ, and now this court, demonstrates that

during the relevant period her examinations were at least almost normal. Any

examination related to her cardio-respiratory system disclosed nothing which

inhibited her function. In addition, no testing supported her claims of severe

headaches, cervalgia, low-back pain, thoracic pain or sciatica. Substantial evidence

supported the conclusion of the ALJ in discounting Plaintiff’s subjective

complaints. An ALJ may properly consider such inconsistencies between a

claimant’s allegations and the medical record. See, e.g., Bryant v. Colvin, 861 F.3d

779, 783 (8th Cir. 2017). The record fully and substantially supports the finding

of the ALJ. The ALJ weighed and discussed various medical reports and records.

      As to opinions, there are but two and they are from physicians who

evaluated Plaintiff’s file and gave opinions as to her physical capacity to perform


                                          12
work-related tasks. One such opinion was rendered by Dr. Mel Moore, a state

agency physician. He noted Plaintiff could meet the requirements of sedentary

work, and that she faced no limitations related to postural, manipulative, or

environmental factors. Since this opinion was inconsistent with other objective

medical evidence received after it was submitted, the ALJ properly concluded it

wasn’t entitled to any significant weight.

      The other is that of Dr. John Jung, as noted by Defendant. Dr. Jung’s

opinion was partially adopted but the ALJ delineated parts that did not overstate

the ability of Plaintiff relating to the ultimate RFC of Plaintiff. The analytical

process utilized by the ALJ is clearly supported by substantial evidence in the

record.

      “[T]he ALJ is not required to rely entirely on a particular physician’s

opinion or choose between the opinions [of] any of the claimant’s physicians.”

Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (quoting Schmidt v. Astrue,

496 F.3d 833, 845 (7th Cir. 2007)). Moreover, “there is no requirement that an

RFC finding be supported by a specific medical opinion.” Hensley v. Colvin, 829

F.3d 926, 932 (8th Cir. 2016) (citing Myers v. Colvin, 721 F.3d 521, 526-27 (8th

Cir. 2013) (affirming RFC without medical opinion evidence)); Stringer v.

Berryhill, 700 F. App’x 566, 567-68 (8th Cir. 2017) (citing Hensley). The ALJ

properly credited the opinions submitted by Drs. Moore and Jung.


                                           13
      Plaintiff asserts that the Jung opinion is dubious for consideration and

weight because it was submitted long before the end of the relevant period. As

emphasized by Defendant, the opinion relates to the physical condition of Plaintiff

during the benefit period now in question. The ALJ evaluated the opinion within

the record as a whole. See Hollis v. Colvin, 2015 WL 7444632 at *2 (W.D. Mo.

Nov. 23, 2015) (“Plaintiff does not provide, and the Court is not aware of, any

legal authority which holds a consultant’s medical opinion must be based on

subsequently created medical records, or that the consultant’s opinion necessarily

must be discounted because it is not based on those records.”)

      The decision of the ALJ was buttressed upon substantial evidence on the

record.

B. Did the ALJ Properly Formulate Plaintiff’s RFC and Properly Find She
Was No Longer Disabled?

      It is the burden of the Plaintiff to prove her RFC, and the ALJ must

determine RFC based on all relevant evidence in the record. Buford v. Colvin, 824

F.3d 793, 796 (8th Cir. 2016); Andrews, 791 F.3d at 928. The determination of a

claimant’s RFC at the administrative hearing level is the responsibility of an ALJ

alone, and is distinct from a medical source’s opinion. Kamann, 721 F.3d at 950.

      Here, the ALJ concluded that Plaintiff could perform a range of sedentary

work, with additional non-exertional limitations (Tr. 21). See 20 C.F.R. §

404.1567(a) (defining “sedentary work”). The ALJ found Plaintiff could
                                         14
occasionally climb ramps or stairs, but never climb ladders, ropes or scaffolds (Tr.

21). She could only occasionally stoop, crawl, crouch, and kneel (Tr. 21). Plaintiff

was further required to avoid unprotected heights, dangerous machinery, whole-

body vibration, ambulating on unimproved terrain, and concentrated exposure to

extreme cold (Tr. 21). This assessment was the result of careful consideration of

Plaintiff’s credible work-related limitations.

      Review of the record indicates the ALJ fully considered the opinion of the

vocational expert regarding a hypothetical person with Plaintiff’s RFC. The expert

explained that a hypothetical claimant with Plaintiff’s work experience and RFC

could perform sedentary jobs such as addresser, document preparer, and

information clerk. The ALJ properly relied on this expert testimony, determining

that it was consistent with the Dictionary of Occupational Titles. The ALJ

concluded that Plaintiff had no past relevant work, but could do other work

existing in significant numbers in the national economy.

       The findings by the ALJ, in viewing the entirety of the record, are supported

by substantial evidence on the record.

                                     Conclusion

      The ALJ decision is supported by substantial evidence on the record as a

whole. The ALJ's decision will not be reversed for the reasons set forth in this




                                          15
Opinion, Memorandum and Order. The decision of the ALJ denying Plaintiff's

claims for benefits is affirmed.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED.

      A separate Judgment in accordance with this Opinion, Memorandum and

Order is entered this same date

      Dated this 12th day of July, 2019.


                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                           16
